ON THE MERITS
We have carefully read the testimony; we find it conflicting, as is usual in such cases. Some of the witnesses called by plaintiff think the entire roof on one side of the building should be torn off and a new one put on. We can see no reason why it should be necessary to tear away this roof. There is no suggestion by anyone that any of the material is bad. Some of the witnesses think the whole trouble arose on account of there being two kinds of shingles. The builder started the roof on one side with a certain kind of shingle. There were not enough of this. kind to finish the ‘ roof ' and they had some conference with the plaintiff, and whether he agreed to the use of another kind to finish the roof is not clear. That really makes no difference. The facts are that another kind of shingle was used. It is contended that these did not join or combine well with the others; hence the leaks. If that be true, certainly there would be no necessity for tearing off the entire roof. The most that should be expected of the contractor, if he should be required to remove any of the roof and put on a. new one, would be to remove that part of it made of the kind of shingle not originally agreed upon, and complete the roof with the proper shingle. According to plaintiff’s contention, that would remove all defects.
But we are not informed as to what that would cost. Plaintiff witnesses say that the entire roof should be removed and replaced with a new one. We see no reason why that should be done.
Expert roof men testified that the roof can be repaired and made perfectly good at a nominal cost.
That was the view taken by the trial judge and in that view we concur.
We are satisfied also that defendant furnished material and did work for plaintiff not originally contemplated and that plaintiff should bear the expense.
As to the amount that should be allowed' on each side: We have carefully gone over the estimates and figures of the different witnesses and are convinced that our brother of the District Bench has meted out full justice to both litigants. There is no way to be exact in matters of this kind. We note that the District Judge interrogated some of the witnesses, thereby demonstrating his desire to get all the facts. He is doubtless personally acquainted with all of the witnesses. He at least saw them and heard them. We attach great weight to his findings.
For the reasons assigned the judgment of the lower court is affirmed.